Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.
2. Claims 1, 4, 10, 17, 18, 21, 23, 24, 25, 34, 39 are amended. Claims 2, 3, 5-9, 11-13, 15, 16, 19, 20, 22, 26-33, 35-37, 40, 42-45 are canceled. New claims 46-51 were added. 
As to claim 23, it is noted that as indicated in the Non-Final Rejection of 5/31/2019, claim 23 was indicated to be withdrawn. The claims should possess the proper status identifiers (See MPEP 714). Claim 23 is still considered to be withdrawn.
Further, in view of applicant’s amendments and previous species elections as indicated in the Non-Final Action of 5/31/2019 (claim 1: part (ii); one; both sides; 17 and 19; substitution; claim 4: part (i); claim 10: part (i); claim 15: part (i); claim 18: part (i); claim 21: part (i); claim 25: part (ii)), the elections are still considered to apply. 
More specifically, for claim 4, (i) is considered elected as the previous (i) has been deleted, thus, the search extends to the next species; for claim 10, (i) is still considered elected; for claim 14, the search starts at (i); claim 15 is canceled; for claim 17, the search starts at (i); for claim 18, (i) is considered elected as the previous (i) has been deleted, thus, the search extends to 
Claims 1, 4, 10, 14, 17, 18, 21, 24-25, 34, 38, 39, 41, 46-51 are under consideration.

Information Disclosure Statement
3. The information disclosure statement (IDS) was submitted on 9/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

					Claim Objections
4. (new objection) Claim 1 is objected to because of the following informalities:  Claim 1 recites “M2E”. To be internally consistent, the recitations in claim 1 should recite “M2e”. Further, claim 1 should have a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. (new rejection) Claims 1, 4, 10, 14, 17, 18, 21, 24-25, 34, 38, 39, 41, 46-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 1, 4, 10, 14, 17, 18, 21, 24-25, 34, 38, 39, 41, 46-51 as filed 10/27/2020.
As to claims 1, 24, the claims recite “multiple copies of one or more proteins, wherein said protein comprises”. When interpreting “more proteins”, it is not clear what said protein refers to. For improved language, as an example, the claim should recite language such as “multiple copies of one or more proteins, wherein one of said one or more proteins comprises…”.

Claim Rejections - 35 USC § 103
6. (previous rejection, withdrawn) Claims 1, 4, 13-15, 17, 18, 21, 28, 34, 38, 39, 41 were rejected under 35 U.S.C. 103 as being unpatentable over Rowlands et al. (US20160122420; previously cited) in view of De Filette et al. (cited in applicant’s IDS submitted 8/11/2017). 
Applicant contends: claim 1 has been amended to refer to previous claim 9.
In view of applicant’s amendments, the rejection is withdrawn.

7. (previous rejection, withdrawn) Claims 7-9 were rejected under 35 U.S.C. 103 as being unpatentable over Rowlands et al. in view of De Filette et al. as applied to claims 1,4, 13-15, 17, 18, 21, 28, 34, 38, 39, 41 above, and further in view of Beales et al. (WO2011048386Al)(cited in applicant’s IDS submitted 8/11/2017).
Applicant contends: claims 7-9 have been canceled; claim 1 is amended; the particle of claim 1 is non-obvious over Rowlands et al. in view of De Filette et al. and Beales et al.; the inventors have addressed a problem that was unknown at the time of invention; Rowlands et al. does not give any indication that the insertion of a sequence such as native M2e would result in VLPs not forming correctly; paragraphs [0041] and [0113] refer to problems with particle formation in the context of attempting to insert single-chain variable fragment antibodies; the more complicated structure of scFV is quite different from the 24 amino acid sequence of M2e; a skilled person would have no reason to believe from these paragraphs that a sequence such as native M2e could not be inserted; [0053] refers to insertion in e1 loop and [0071] refers to heterologous proteins; there is not indication that the insertion of a 24 amino acid sequence such as native M2e would result in VLPs not forming correctly; since there is no indication that a problem exists, there is no suggestion of how to resolve the problem; the paragraphs do not inform a person skilled in the art that insertion of sequences such as M2e would not be possible without modification; the application represents a scenario where there is evidence indicating that particular modifications have been required for the invention to be put into effect; the modifications are not a mere optimization of a prior construct; in De Filette et al., the construct is not a tandem construct as claimed; De Filette et al. cannot teach a null insert; Beales et al. is silent in relation to the problems associated with trying to insert native M2; the problem of mis-folding following the insertion of native M2e was not evident from Beales et al.; merely inserting native M2e into a tandem construct is not operable as the insertion did not form particles and did not result in seroconversion; inventors have addressed a problem which was not evidence in the prior art, citing Novartis and Leo; since the problem was unknown in the prior art, the solution is nonobvious.
In view of the withdrawal of the rejection over Rowlands et al. in view of De Filette et al. on which the instant rejection depends, the instant rejection is also withdrawn.

8. (previous rejection, withdrawn) Claim 10 was rejected under 35 U.S.C. 103 as being unpatentable over Rowlands et al. in view of De Filette et al. and further in view of Beales et al. as applied to claims 7-9 above, and further in view of Whelan et al. (US20170049871; previously cited).
In view of the withdrawal of the rejection over Rowlands et al. in view of De Filette et al. on which the instant rejection depends, the instant rejection is also withdrawn.

9. (previous rejection, withdrawn) Claim 24 was rejected under 35 U.S.C. 103 as being unpatentable over Beales et al. (WO2011048386Al)(cited above).
Applicant contends: claim 24 has been amended.
In view of applicant’s amendments, the instant rejection is withdrawn.

10. (previous rejection, withdrawn) Claim 25 was rejected under 35 U.S.C. 103 as being unpatentable over Beales et al. as applied to claim 24 above, and further in view of Whelan et al. (US20170049871)(cited above).
In view of the withdrawal of the rejection over Beales et al. on which the instant rejection depends, the instant rejection is also withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. (new rejection) Claims 1, 4, 14, 17, 21, 34, 38, 39, 41, 46 are rejected under 35 U.S.C. 103 as being unpatentable over Beales et al. (WO20110483386)(cited above in applicant’s IDS submitted 8/11/2017) in view of De Filette et al. (cited in applicant’s IDS submitted 8/11/2017) and Rowlands et al. (US20160122420; previously cited).
See claims 1, 4, 14, 17, 21, 34, 38, 39, 41, 46 as filed 10/27/2020.
Beales et al. teaches: particle comprising multiple copies of a protein of the invention (p. 3)(as recited in claim 1); a first and a second copy of HBcAg in tandem, in which one copy of HBcAg comprises M2 in e1 loop (p. 2)(as recited in claims 1, 4); including M2e (p. 12); the e1 loop of the other copy of HBcAg may comprise any other type of heterologous epitope including 6 to 20 aa (p. 13)(as recited in claims 1, 4, 46); linker (p. 7)(as recited in claims 4, 21).
As far as claim language such as “comprises … a sequence of less than 20 amino acids” or “comprises… a sequence of equal to or less than 15 amino acids”, it is noted the claims do not limit the insert to less than 20 amino acids (or “equal to or less than 15 amino acids”), rather it merely comprises a sequence of less than 20 amino acids (or equal to or less than 15 amino acids), which also reads for example on a longer protein with any designated fragment of 19 (or 15) amino acids therein (See MPEP 2111)(as to claims 1, 4, 46).
Beales et al. also teaches or suggests use of more than one copy of an epitope in each HBcAg unit (p. 13)(as recited in claim 14); pharmaceutical composition (p. 17)(as recited in claim 34); with adjuvant (p. 19)(as recited in claims 38, 41); method of inducing immune response (p. 18)(as recited in claim 39). Beales et al. also teaches wherein any modifications are chosen so as not to interfere with the conformation of HBcAg and its ability to assemble into particles (p. 7); including substitutions, insertions or extensions of 1 to 200 aa (p. 8).
Beales et al. does not teach wherein M2e is flanked on both sides by a linker that joins the M2E to HBcAg; wherein the cysteine amino acids at positions 17 and 19 of the M2e are substituted with a serine amino acid.
De Filette et al. teaches: M2e is the external domain of the influenza A M2 protein (abstract); including insertion constructs including 1569, with serines replacing positions 17, 19 of M2e (p. 158)(as recited in claim 1); as well as wherein M2e linked to HBc particles is highly immunogenic, eliciting antibodies (abstract).
Rowlands et al. teaches: protein comprising a first and a second copy of HBcAg in tandem, wherein the second copy may comprise a heterologous protein in the el loop [0006]; with linker flanking the inserts in el loop, as well as between HBcAg units, including of varying lengths (4 to 40 aa) [0056], including teaching flanking on both sides (claim 6 of Rowlands et al.)(as recited in claim 1).
One of ordinary skill in the art would have been motivated to use M2 protein as taught by De Filette et al. with the particle as taught by Beales et al. Beales et al. teaches use of M2 protein, and De Filette et al. teaches such a M2 influenza protein (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further one of ordinary skill in the art would have been motivated to use linkers within the particle, between HBcAg units and flanking inserts as taught by Rowlands et al. with the particle as taught by Beales et al. Beales et al. teaches using tandem HBcAg units, and Rowlands et al., which also teaches tandem HBcAg units, teaches or suggests use of linkers commonly known and used in the art with HBcAg units including flanking inserts and between units (See MPEP 2144.06: Substituting equivalents known for the same purpose; See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.). As indicated above, Beales et al. already teaches or suggests wherein any modifications are chosen so as not to interfere with the conformation of HBcAg and its ability to assemble into particles, including substitutions, insertions or extensions of 1 to 200 aa.
One of ordinary skill in the art would have had a reasonable expectation of success for
using components as taught by De Filette et al. and Rowlands et al. with the particle as taught by Beales et al. There would have been a reasonable expectation of success given the underlying materials (tandem HBcAg units and influenza antigens, such as M2e as taught by Beales et al. and Rowlands et al. and De Filette et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

				Response to Arguments
Turning to applicant’s arguments as to the instant references, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is noted that Beales et al. already teaches particles (p. 3); including wherein tandem core proteins form virus like particles (pp. 6, 13). As indicated above, Beales et al. already teaches or suggests the use of M2e protein in HBcAg, and further, wherein any modifications are chosen so as not to interfere with the conformation of HBcAg and its ability to assemble into particles, including substitutions, insertions or extensions of 1 to 200 aa. In response to applicant's argument that the problem was unknown at the time of invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

12. (new rejection) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Beales et al. in view of De Filette et al. and Rowlands et al. as applied to claims 1, 4, 14, 17, 21, 34, 38, 39, 41, 46 above and further in view of Whelan et al. (US20170049871; previously cited).
See claim 10 as filed 10/27/2020.
See the teachings of Beales et al. in view of De Filette et al. and Rowlands et al. above.
Beales et al. in view of De Filette et al. and Rowlands et al. does not teach wherein (i) the second copy of HBcAg comprises, in the el loop, a Lysine (K) residue flanked on each side by a linker sequence comprising Glycine and Serine residues (elected species).
Whelan et al. teaches wherein HBcAg may be modified version [0034]; including wherein modifications are chosen as not to interfere with the conformation of HBcAg and its ability to assemble into particles; wherein HBcAg may comprise protein and sugar; including insertions of 1 to 500 amino acids [0035]; including wherein 1 lysine may be inserted [0036]; including use of linkers comprising glycine and serine, as well as one or more repeats of GlynSer where n is 2, 3, 4, 5, 6, 7 or 8 [0044] (Whelan et al. also teaches SEQ ID NO: 8 [0104], which teaches or suggests use of amino acids of 14 amino acids in length with single lysine flanked by glycine and serine residues (See Result 1, STIC Sequence Search Result 20190524_21185l_us-15-532-466-2l.rai in SCORE)).
One of ordinary skill in the art would have been motivated to use insert as taught by Whelan et al. with the particle as taught by Beales et al. in view of De Filette et al. and Rowlands et al. Beales et al. in view of De Filette et al. and Rowlands et al. teaches HBcAg and obvious modification that does not interfere with assembly and particle comprising use of amino acid inserts and linkers, and Whelan et al., which also teaches HBcAg, teaches such modifications and inserts (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using insert as taught by Whelan et al. with the particle as taught by Beales et al. in view of De Filette et al. and Rowlands et al. There would have been a reasonable expectation of success given the underlying materials (insertions as taught by Beales et al. in view of De Filette et al. and Rowlands et al. and Whelan et al.) and methods (using inserts as taught by Beales et al. in view of De Filette et al. and Rowlands et al. and Whelan et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

13. (new rejection) Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beales et al. in view of De Filette et al. and Rowlands et al. as applied to claims 1, 4, 14, 17, 21, 34, 38, 39, 41, 46 above and further in view of Powell et al. (US20090162400)(See PTO-892: Notice of References Cited).
See claim 18 as filed 10/27/2020.
See the teachings of Beales et al. in view of De Filette et al. and Rowlands et al. above.
Beales et al. in view of De Filette et al. and Rowlands et al. does not teach universal M2e consensus sequence.
Powell et al. teaches: M2e with carrier backbone to induce antibodies that protect from live virus challenge [0191]; including hepatitis B core antigen [0207]; including use of consensus M2e sequences [0242]; including use of serine substitutions [0334].
One of ordinary skill in the art would have been motivated to use antigen as taught by Powell et al. with the particle as taught by Beales et al. in view of De Filette et al. and Rowlands et al. Beales et al. in view of De Filette et al. and Rowlands et al. teaches use of influenza antigen with serine substitutions with HBcAg carrier, and Powell et al., which also teaches use of influenza antigen with serine substitutions with HBcAg carrier, teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Powell et al. with the particle as taught by Beales et al. in view of De Filette et al. and Rowlands et al. There would have been a reasonable expectation of success given the underlying materials (HBcAg and influenza antigen as taught by Beales et al. and Powell et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

14. (new rejection) Claims 24, 34, 38, 47, 48, 49, 50, 51 are rejected under 35 U.S.C. 103 as being unpatentable over Beales et al. (WO20110483386)(cited above in applicant’s IDS submitted 8/11/2017) in view of Kang et al. (US20150273048)(See PTO-892: Notice of References Cited).
See claims 24, 34, 38, 47, 48, 49, 50, 51 as filed 10/27/2020.
See the teachings of Beales et al. above. It is noted Beales et al. teaches wherein epitope may be derived from any influenza antigens such as HA, NA, NP, M1, M2 and in particular the HA, NA and M2 antigens (p. 16). To reiterate as indicated above, as far as claim language such as “comprises … a sequence of less than 20 amino acids” or “comprises… a sequence of equal to or less than 15 amino acids”, it is noted the claims do not limit the insert to less than 20 amino acids (or “equal to or less than 15 amino acids”), rather it merely comprises a sequence of less than 20 amino acids (or equal to or less than 15 amino acids), which also reads for example on a longer protein with any designated fragment of 19 (or 15) amino acids therein (See MPEP 2111)(as to claims 24, 47).
Beales et al. does not teach stalk region.
Kang et al. teaches: M2e peptide fusion constructs using hepatitis B virus core [0009]; fusion proteins containing M2e domains; full HA protein sequence; fusion protein comprising HA stalk domain [0065].
One of ordinary skill in the art would have been motivated to use antigen as taught by Kang et al. with the particle as taught by Beales et al. Beales et al. teaches use of M2e antigen epitope with hepatitis core antigen, and Kang et al., which also teaches M2e epitope with hepatitis core antigen, teaches embodiments of M2e epitope (See MPEP 2144.06: Substituting equivalents known for the same purpose). Thus, Beales et al. in view of Kang et al. renders obvious embodiment such as, for example a first and second copy of HBcAg in tandem with first copy comprising in e1 loop fusion M2e/HA stalk and second copy comprising in e1 loop heterologous protein.
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigen as taught by Kang et al. with the particles as taught by Beales et al. There would have been a reasonable expectation of success given the underlying materials (VLPs comprising influenza antigen as taught by Beales et al. and Kang et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

15. (new rejection) Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Beales et al. in view of Kang et al. as applied to claims 24, 34, 38, 47, 48, 49, 50, 51 above and further in view of Whelan et al. (US20170049871; previously cited).
See claim 25 as filed 10/27/2020.
See the teachings of Beales et al. in view of Kang et al. above.
Beales et al. in view of Kang et al. does not teach wherein (i) the second copy of HBcAg comprises, in the el loop, a Lysine (K) residue flanked on each side by a linker sequence comprising Glycine and Serine residues (elected species).
See the teachings of Whelan et al. above.
One of ordinary skill in the art would have been motivated to use insert as taught by Whelan et al. with the particle as taught by Beales et al. in view of Kang et al. Beales et al. in view of Kang et al. teaches HBcAg and obvious modification that does not interfere with assembly and particle comprising use of amino acid inserts and linkers, and Whelan et al., which also teaches HBcAg, teaches such modifications and inserts (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using insert as taught by Whelan et al. with the particle as taught by Beales et al. in view of Kang et al. There would have been a reasonable expectation of success given the underlying materials (insertions as taught by Beales et al. in view of Kang et al. and Whelan et al.) and methods (using inserts as taught by Beales et al. in view of Kang et al. and Whelan et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	16. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648